CRANCH, C. J.,
delivered the opinion of the Court.
The CouRT (nem. con.) is of opinion, that the answer of the administrator, his inventory, and account settled in the Orphans’ Court, are primd facie evidence against the answer of the infants, who do not pretend to have personal knowledge of the fact.
That the allegation of the defendants that they rely on the statute of limitations in lieu of a plea, was made in due time; that is, before the bill was taken for confessed against them. That the statute began to run as soon as the plaintiff’s cause of action accrued against Daniel Keally the intestate; and it is of no importance that the plaintiff’s right to proceed in equity did not accrue until the death of the intestate, and until it was ascertained that the personal estate was insufficient. If the plaintiff’s right of action was barred at law, it is barred in equity. That *327the plaintiff’s right of action was barred at law by the act of limitations ; and that the doctrine, that the statute of limitations is no bar to a trust, applies only to express, not constructive trusts.
To show that the plaintiff s claim was not barred by the statute of limitations, the counsel for the plaintiff cited Bac. Ab., tit. Limitations, B. 5, and the cases of Joliffe v. Pitt and Whistler, 2 Vern. 694, and Webster v. Webster, 10 Ves. 92.
The first case cited from Bacon’s Abridgment is Curry v. Stephenson, (Carth. 335; S. C. Salk. 421,) the facts of which ease appear, by a note of the editor, to be misrecited. As stated by Bacon, it seems as if the statute of'limitations had begun to run in the lifetime of the intestate, and that the court decided that the administrator had the whole six years after the date of his letters of administration to commence his action in. But by the note it appears that the statute had not begun to run in the lifetime of the intestate; so that the case does not support the principle for which it was cited. In Carthew, 335, it appears that the money was received by the defendant after the death of the intestate, and before letters of administration granted.
The next case cited is Joliffe v. Pitt and Whistler, 2 Vern. 694, in which it is said, by the reporter, to have been agreed that “ it is expressly excepted out of the statute when the party who has a right of action is beyond sea; nor can laches be attributable to him for not suing while there was no executor against whom he could bring his action; ” and “ that the Lord Chancellor inclined to be of opinion that the statute of limitations was not to take place.”
In that case the debt was contracted in Tripoli in Africa; both parties residing there. The creditor, in 1702, came to England, and took out his latitat against the debtor, which was continued on the roll till 1706, when' the debtor died in the East Indies; and his executor came to England in 1710, and proved the will. The creditor abandoned his suit at. law, which was probably abated by the defendant’s death, and brought his bill in equity against the executor on the 8th of May, 1714. The other creditors, who were made defendants, insisted on the statute of limitations.
Here it is evident that the statute did not begin to run in favor of the debtor or his executor until the latter came to England in 1710, which was only four years before the plaintiff filed his bill; and that is the reason why “ the Lord Chancellor was inclined to the opinion that the statute of limitations did not take place.” The case, therefore, does not support the principle for which it was cited.
*328In the case of Webster v. Webster, cited from 10 Ves. 92, it is said that “ the Lord Chancellor objected, that as there was no representation till 1802, there was no person who could be sued, and therefore the statute could not be pleaded;” in support of which was cited the case of Joliffe v. Pitt and Whistler, 2 Vern. 694, which, we have before seen, is not an adjudged case to that point. The Chancellor, however, was of opinion in the case of Webster v. Webster, that as the defendant had possessed himself of the goods of the testator before letters testamentary were granted, he might have been sued as exeputor de son tort, and therefore allowed the plea.
In Bac. Ab., tit. Limitations, E. 6, cases are cited to show that where the courts of justice are shut, so that the plaintiff cannot sue, yet the statute of limitations, if it begin to run before the shutting of the courts, continues to ran during the time they remain shut; and that principle is recognized in the case of Beckford v. Wade, 17 Ves. 93. We think, therefore, the principle is not established, that the operation of the statute, if it begin to run in the lifetime of the intestate, is suspended, or interrupted, by the death of the intestate, and the want of administration.
The plaintiff’s bill, therefore, must be dismissed, but without costs.